OFFICIAL BUSINESS                              U.S.POSTAGE e PITNEY BOWES

                                                 STATE. OF TEXAS'
                                                 PENALTY FOR         gu
                                                 PRIVATE USE         £e       MMl          0zr;r1 $00041p
                                                                              ^'jS^SaS^TV^ 0001401682 NOV. 30. 2015
:0. BOX 12308, CAPITOL STATION
   AUSTIN, TEXAS 78711




                                                RE: APs77,061

                                                ELLIS COUNTY JUDGE, COUNTY COURT AT LAW
                                                1201 NHWY77, STEB
                                                WAXAHACHIE, TX 75165




                                             7S711y2308
                                 i23 JQisi—f43B 75 i £5
                                                                ll„|lh||4'4Ml'llil1llllI,ll'Sl'''Mlll'l"llllll,il'l1lil1ll